DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, see pages 9-10, filed 04/28/21, with respect to claims 1-19 and 21 have been fully considered and are persuasive.  The rejection of 02/03/21 has been withdrawn. 

Allowable Subject Matter
Claims 1-19 and 21 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to “determine a relatively appropriate output form in a case where an output form of an image is determined from a plurality of images.” Independent claims 1, 18, and 19 (renumbered as 1, 19, and 20 respectively) identify the uniquely distinct features inter alia “the processor determines a template for pasting the second image included in the second image group to be the same layout as a template on which the first image included in the first image group was pasted to an image pasting area, and pastes the second image similar to the first image to a corresponding image pasting area.” as stated in applicants arguments dated 04/28/21.
The prior art of record fails to anticipate or render the above underlined limitations obvious.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICHOLAS PACHOL/Primary Examiner, Art Unit 2699